Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) by and between POWELL INDUSTRIES,
INC. (the “Company”) and THOMAS W. POWELL (“Mr. Powell”);
W I T N E S S E T H:
     WHEREAS, Mr. Powell has most recently been the Company’s Chief Executive
Officer; and
     WHEREAS, the Company recognizes the more than forty-four (44) years of
exemplary service by Mr. Powell to the Company.
     WHEREAS, the Company and Mr. Powell are desirous of establishing the
financial and other terms of Mr. Powell’s transition from the Company as Chief
Executive Officer to that of a consulting relationship with the Company;
     NOW, THEREFORE, for and in consideration of the compensation to be paid
Mr. Powell under this Agreement and the mutual promises, covenants and
undertakings contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, the Company and Mr. Powell agree as follows:
     1. Resignation as Director and Officer. Mr. Powell has resigned his
position as Chief Executive Officer of the Company as well as any other offices,
positions or directorships he holds with the Company and its affiliates (other
than his position as a director of the Company (the "Board”) effective as of
September 30, 2008. Mr. Powell shall provide services to the Company, in
accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Consulting Arrangement.
     (a) Services Period. The Company hereby engages Mr. Powell to provide
advice and consulting services during the period commencing October 1, 2008 and
ending September 30, 2010, provided that such period may be earlier terminated
as provided herein (the “Services Period”). The Services Period will terminate
immediately upon Mr. Powell’s death or resignation, or, at the election of the
Company, (i) if Mr. Powell materially breaches any of his material obligations
under this Agreement and such material breach is not cured within a period of
30 days after written notice from the Company to Mr. Powell specifying the
breach, or (ii) upon written notice to Mr. Powell in the event Mr. Powell
accepts other employment or a consulting arrangement (inclusive of service on
corporate boards) that cumulatively impairs, as determined in good faith by the
Board, Mr. Powell’s ability to serve the interests of the Company 30 days after
notice thereof to Mr. Powell and his failure to terminate such arrangement.
     (b) Extent of Services. During the Services Period, Mr. Powell shall
provide advice and consulting services to the Company as to such strategic
initiatives and special projects, and such other reasonable services as may be
requested by the Company. It is contemplated that during the Services Period
Mr. Powell would, to the extent requested by the Company, provide advice or
assistance with respect to strategic planning, identifying and evaluating
business development and strategic opportunities (including mergers and
acquisitions) and customer and investor relations. During the Services Period
Mr. Powell shall carry out his duties under this Agreement under the direction
of the Company. In providing his advice and consulting services, Mr. Powell
shall not be required to maintain any specific work schedule and will devote
such time that is

2



--------------------------------------------------------------------------------



 



reasonable and necessary to appropriately address those assignments as received
from the Company.
     In connection with Mr. Powell’s services hereunder, Mr. Powell specifically
agrees that during the term of this Agreement that the Company shall have the
right in its marketing and investor relations efforts, as well as in its public
information releases, to be able to use Mr. Powell’s name, photographic image
and to reasonably request quotes from Mr. Powell regarding the Company, its
business and the power industry.
     (c) Confidential Information. Mr. Powell recognizes and acknowledges that
in his past executive capacity he has had, and during the Services Period he
will have, access to Confidential Information (as hereinafter defined) of the
Company, its collaborators and third parties with which the Company has
established a relationship of confidentiality, and that such information is a
valuable, special and unique asset of the Company or such collaborators or third
parties. Therefore, as part of this Agreement, Mr. Powell agrees that he will
not, during or for a period of five (5) years after the term of the Services
Period, disclose any Confidential Information he obtains from the Company, as
well as Confidential Information developed as a result of services rendered
hereunder, to any person, firm, corporation or other entity for any improper
reason or purpose nor use any such Confidential Information for any purpose
other than those contemplated by this Agreement without the prior express
written consent of the Company. As used in this Agreement, the term
“Confidential Information” will mean any and all confidential information
provided by the Company to Mr. Powell in the course of his prior and future
services to the Company, as well as Confidential Information developed as a
result of services rendered hereunder. Confidential Information includes, but is
not limited to,

3



--------------------------------------------------------------------------------



 



confidential information about the Company’s products, product development
strategy and timelines, processes and procedures, equipment, engineering designs
and capabilities, research efforts, marketing research and plans, financial data
and projections, know-how, trade secrets, inventions (whether or not
patentable), ideas and other information of a technical, scientific, strategic,
legal or economic nature, relating to the future, present or past business,
operations, plans or assets of the Company, its collaborators or third parties
with which the Company has established a relationship of confidentiality, which
information has been or is provided by the Company to Mr. Powell during the
course of Mr. Powell’s prior or future services to the Company, or are generated
or identified by Mr. Powell in connection with his services hereunder; provided,
however, that Confidential information will not include the following:
     (1) information that at the time of disclosure to Mr. Powell is in the
public domain, or information that later becomes part of the public domain
through no act or omission of Mr. Powell in breach of his obligations hereunder;
     (2) information received by Mr. Powell from a third party who did not
acquire such information on a confidential basis, either directly or indirectly,
from the Company and is not under a confidentiality agreement with the Company;
     (3) information which Mr. Powell is compelled to disclose by operation of
law.
In the event that Mr. Powell is requested by subpoena, civil investigation
demand or similar process to disclose any Confidential Information of the
Company, he will provide prompt notice of such potential disclosure to the
Company so that an appropriate protective order may be sought or a waiver of
compliance with the provisions of this

4



--------------------------------------------------------------------------------



 



Agreement may be granted. If, in the absence of a protective order or the
receipt of a waiver hereunder, Mr. Powell is nonetheless legally required to
disclose Confidential Information, then in such event Mr. Powell may disclose
such information without liability hereunder, provided that the Company has been
given such opportunity as may be reasonable under the circumstances to review
the text of such disclosure before it is made.
     (d) Noncompetition. Mr. Powell agrees that to protect the Company’s
Confidential Information, it is necessary to enter into the following
restrictive covenants which are ancillary to the enforceable promises between
the Company and Mr. Powell in Paragraph 2(c). Mr. Powell acknowledges that the
business of designing, engineering, manufacturing, distributing and servicing
complex, custom-engineered solutions for power and other critical process
systems, in which the Company is engaged is very competitive. Mr. Powell further
acknowledges that the Company’s operations are global, and the Company has
competitors and/or potential competitors throughout the world. Thus, the
covenants in this Paragraph 2(d) are intended to be worldwide restrictions.
Accordingly, Mr. Powell hereby agrees that, to protect the Company’s
Confidential Information, during the greater of the Services Period or the
period ending five (5) years after the Services Period hereof (the “Restrictive
Period”), he will not be engaged, directly or indirectly, as an executive,
director, consultant or an employee of an enterprise in the business of
designing, engineering, manufacturing, marketing, selling or developing products
that are directly competitive with those the Company was researching, developing
or selling as of September, 2008 (collectively “Company Products”). Mr. Powell
further agrees that during the Restrictive Period he will not take

5



--------------------------------------------------------------------------------



 



any action intended to induce any employee of the Company or any affiliate of
the Company, to terminate his or her employment.
     During the Restrictive Period, Mr. Powell shall provide the Company with
written notice and obtain Board approval (which will not be unreasonably
withheld) prior to engaging in any activity, as an employee, director,
consultant or in any capacity, on Mr. Powell’s behalf or for any person,
association, or entity, that a reasonable person would view as being competitive
with the business of the Company.
     Mr. Powell agrees that the restrictions stated in this provision are
reasonably required to protect the goodwill and other legitimate business
interests of the Company, given the Confidential Information of the Company that
he possesses and shall possess in the future as a result of his service under
this Agreement. In addition, the restrictions are narrowly tailored such that
they are no greater than necessary to protect the goodwill and other legitimate
business interests of the Company.
     (e) Work Product. Mr. Powell agrees that any design, invention, copyright
or trademark materials made or created as a result of or in connection with his
duties hereunder shall be the sole and exclusive property of the Company, and he
hereby assigns and transfers to the Company his entire right, title and interest
in and to the foregoing. Mr. Powell further agrees that, at the Company’s
request and expense, he will execute any deeds, assignments or other documents
necessary to transfer any such design, invention, copyright or trademark
materials to the Company and will cooperate with the Company or its nominee in
perfecting the Company’s title (or the title of the Company’s designee) in such
materials. During the term of this Agreement, Mr. Powell shall keep the Company
informed of the development of all designs, inventions or copyright materials

6



--------------------------------------------------------------------------------



 



made, conceived or reduced to practice by him, in whole or in part, alone or
with others, that either result from any work he may do for or at the request of
the Company or any affiliate of the Company or are related to the present or
contemplated activities, investigations or obligations of the Company or any
affiliate of the Company. If any such design, invention, or copyright material
relating in any manner to the business of the Company or any research and
development of the Company or any affiliate of the Company is disclosed by
Mr. Powell within six (6) months after the termination of this Agreement, it
shall be presumed that such design, invention, copyright or trademark materials
resulted or were conceived from developments made during the period of this
Agreement, and Mr. Powell agrees that any such design, invention, copyright or
trademark materials shall belong to the Company.
     (f) Compliance With Company’s Code of Business Conduct and Company
Policies. During the Services Period Mr. Powell will comply with the Company’s
Code of Business Conduct and, during the Services Period, will comply with the
provisions of the Company’s Employee Handbook that are not in conflict with the
terms hereof.
3. Compensation and Benefits.
     (a) Base Compensation. The Company agrees to pay Mr. Powell for the
services provided under this Agreement compensation of $240,000. This annual
compensation shall be paid in consecutive and equal quarterly installments of
$60,000 each during the term hereof.
     (b) Office and Administrative Support. During the Services Period, the
Company, at the Company’s sole cost and expense, will provide Mr. Powell with
executive office space, customary office equipment and reasonable information

7



--------------------------------------------------------------------------------



 



technology resources at the Company’s offices, and secretarial assistance.
During the Services Period, Mr. Powell will be entitled to use of a Company
owned or leased automobile of substantially the same quality and on
substantially the same terms as provided to Mr. Powell during his employment
with the Company as its Chief Executive Officer.
     (c) Expenses. Mr. Powell will be entitled to reimbursement from the Company
for reasonable business and travel expenses that are incurred in connection with
the performance of his duties under this Agreement. Mr. Powell’s expenses shall
be reimbursed to him at the end of each quarter during the term hereof.
     (d) Services as a Director. Mr. Powell’s continuing service as a
non-executive member of the Board of the Company, including as Chairman, shall
not in any way be affected as a result of any compensation he receives under the
terms of this, or any other agreement with the Company, and he shall continue to
be entitled to all compensation and benefits as received by other members of the
Board.
4. General.
     (a) Notices. Any notice required or permitted to be given under this
Agreement will be sufficient if in writing and sent by certified mail, return
receipt requested, to the respective address of each of the parties on the
signature page hereof and if to the Company, to the attention of the President.
     (b) No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement will be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time.

8



--------------------------------------------------------------------------------



 



     (c) Successor Obligations and Assignment. The rights and obligations of the
Company under this Agreement will inure to the benefit of and be binding upon
the successors and assigns of the Company. Mr. Powell cannot assign any of his
rights, benefits or obligations under this Agreement, except for any assignment
of any of the rights to receive payments and benefits hereunder in connection
with family financial planning by Mr. Powell, which assignment shall be subject
to the prior written consent of the Company and which consent will not be
unreasonably withheld. Mr. Powell’s rights and benefits under this Agreement
will not be subject to involuntary assignment, alienation or transfer, whether
by operation of law or otherwise, without the prior written consent of the
Company. Notwithstanding the foregoing, Mr. Powell may assign his rights and
obligations under this Agreement to a corporation or limited liability company
owned and controlled by him; provided that all services shall be performed on
behalf of such corporation or company by Mr. Powell, and no such assignment
shall relieve Mr. Powell from personal responsibility and liability for his
covenants and obligations hereunder.
     (d) Amendment. This Agreement may not be modified or any provision hereof
waived or amended except by an agreement in writing executed by both the Company
and Mr. Powell.
     (e) Governing Laws. This Agreement will be subject to and governed by the
laws of the State of Texas without regard to any laws relating to choice or
conflicts of laws and shall be payable and performable in Houston, Harris
County, Texas.

9



--------------------------------------------------------------------------------



 



     (f) Withholding of Taxes. The Company may withhold from any compensation,
payments or benefits under this Agreement all federal, state or other taxes as
may be required pursuant to any law or governmental regulation or ruling.
     (g) Headings. The Paragraph headings have been inserted for purposes of
convenience and will not be used for interpretive purposes.
     (h) Severability. If, as the result of the determination of a court of
competent jurisdiction, it is determined that any provision of this Agreement is
invalid or unenforceable, then the invalidity or unenforceability of that
provision will not affect the validity or enforceability of any other provision
of this Agreement, and all other provisions will remain in full force and
effect.
     (i) If a dispute arises out of or related to this Agreement and the dispute
cannot be settled through direct discussions, the Company and Mr. Powell agree
that they will first endeavor to settle the dispute in an amicable fashion
through the use of a mediator. The mediator will be mutually agreed to by the
parties and each party will pay an equal share of the cost of such mediator. If
such efforts fail to resolve the dispute, then any and all claims, demands,
causes of action, disputes, controversies and other matters in question arising
out of or relating to this Agreement, any of its provisions, or the relationship
or the separation of the relationship, between the parties, whether sounding in
contract, tort or otherwise, whether provided by statute or the common law, for
damages or any other relief (all of which are referred to herein for purposes of
Paragraph 5(i) as “Disputes”), will be resolved by binding arbitration. The
demand for arbitration will be made within a reasonable period of time after the
Dispute has arisen and prior to the time such Dispute would be barred by the
applicable statute of limitations

10



--------------------------------------------------------------------------------



 



for legal or equitable proceedings. The arbitration proceeding will be conducted
in Houston, Texas, by a panel of three arbitrators. Each party will select one
arbitrator, and the two selected arbitrators will select the third arbitrator.
If for any reason, all three arbitrators are not selected pursuant to the
foregoing process, the American Arbitration Association will select the
arbitrator(s) necessary to complete the panel. The enforcement of this agreement
to arbitrate, the validity, construction and interpretation of this agreement to
arbitrate will be governed by the Federal Arbitration Act and the Commercial
Arbitration Rules then in effect with the American Arbitration Association.
     IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts each of which constitute the original as of the 18th day of July,
2008.

            POWELL INDUSTRIES, INC.
      By:   /s/  Patrick L. McDonald       Name:   Patrick L. McDonald       
Title:   President     

  Address:   8550 Mosley
Houston, Texas 77075

                  /s/  Thomas W. Powell      Thomas W. Powell           

  Address:   1386 CR 224
Giddings, TX 78942

11